Citation Nr: 1724210	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 



INTRODUCTION

The Veteran served in the Army from February 1989 to February 1992 and received an honorable discharge.  He also served from October 1994 to September 1997 and with discharged under other than honorable conditions.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from the June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted an initial rating of 10 percent for anxiety, effective October 29, 2010.  In June 2012, the Veteran filed a NOD stating that he sought service-connection for PTSD, not anxiety, with his representative claiming that the Veteran was seeking a higher initial rating for his service-connected anxiety.  A February 2013 SOC continued the prior award of 10 percent for anxiety.  That month the Veteran filed a VA Form 9 requesting a higher initial rating for anxiety and that there were outstanding VA medical records.   

In April 2015, the Board remanded the claim for further evidentiary development and readjudication.  In July 2015 the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD, upon the diagnosis of the May 2015 VA examiner, and increased the initial rating to 50 percent, effective October 29, 2010.   

The Veteran requested a videoconference hearing before the Board in February 2012.  In a following VA Form 9 from February 2013, regarding only this matter before the Board, the Veteran marked that he did not want a hearing before the Board.  The Board understands this to mean that the Veteran no longer sought a hearing of the matter on appeal, and has withdrawn same.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).


FINDING OF FACT

The Veteran's PTSD has not been productive of more than occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining social relationships; slow motor skills; difficulty in adapting to stressful circumstances; sleep impairment; and anxiety.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for service-connected PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9413 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

The Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not argued otherwise and, to the extent he may have, as discussed in further detail below, the Board finds no error on VA's part.

A March 2016 VA record noted that the Veteran received VA treatment in the winter of 2015.  However, since then, the Veteran has additional unrelated claims that have been developed with VA medical records being associated with the claims file in March and April 2017.  These records go back to the period in question, and no medical record indicates that there are any outstanding records. . 

The Board also finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

B. Higher Evaluation

The present appeal involves the Veteran's claim that the severity of his service-connected acquired psychiatric disorder warrants a higher disability rating.  Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Moreover, adjudication of a claim for a higher initial disability rating should include specific consideration of whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App, 119 (1999). 

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

C. Pertinent Rating Criteria

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

II. 
Factual Background

Historically, in a January 2001 VA medical record, the Veteran was diagnosed with alcohol dependence with physical dependence, and was given a GAF score of 65.  In a February 2002 VA alcohol treatment program note, the Veteran was reported as having alcohol dependence and was given a GAF score of 50.  In an April 2002 VA mental health note, the Veteran was diagnosed with attention deficit hyperactivity disorder, inattentive type, and alcohol dependence.  In another VA note from this month, the Veteran reported that he experienced serious anxiety/tension.  However, he was not bothered by any psychological or emotional problems in the last 30 days, and did not consider treatment for any psychological or emotion problems important.  A November 2002 note for the mental health record noted that the Veteran had not been seen since April and had not responded to correspondence, so the Veteran's file was closed.

During the appeal period, the Veteran was incarcerated from March 2006, prior to the time he made his claim in October 2009, until January 2013.

In an October 2009 prison medical record, the Veteran complained of intrusive nightmares that occurred approximately three times a week.  He would see the same people in his dreams.  He had occasional intrusive thoughts during the day about a time in service where he removed dead bodies.  After having a stressful nightmare, he would feel tired.  He denied feeling depressed, but noted occasion anxiety, and noted that he was hyper aware of his surroundings.  He stated that watching television shows bothered him, and that he scans his environment when a person enters his room.  He denied panic attacks, but reported a history of flashbacks.  He also denied suicidal and homicidal thoughts.  He has been married twice and has two sons.  He reported that he exercised five times a week.  The medical care provider noted that the Veteran was appropriately groomed, and displayed no psychomotor restlessness.  The Veteran was observed as frank and pleasant.  His mood was euthymic with a normal affect of expression.  He did not show anxiety, tearfulness, agitation, irritability during this encounter.  His thoughts were logical and organized with no loose associations.  His thought content did not show any psychotic features, delusions, obsessive compulsive disorder issues, hallucinations, or paranoia.  He was observed as fully conscious and alert, with a good grasp of current news events.  He had good insight and judgment.  He was diagnosed with Axis I PTSD and impulsive disorder.  He was prescribed medications for PTSD related nightmares.

In a medical record dated in October 2009, the Veteran discussed some of his experiences from the Gulf War.  He reported that a member of his unit died when he picked up a land mine.  The Veteran was 50 to 75 yards away from this soldier at the time of the explosion.  The Veteran stated that he binged on alcohol.  Upon being provided with materials about PTSD, the Veteran claimed that he experienced these symptoms.  A medical care provider noted that the Veteran's reported symptoms pointed towards a reaction to trauma related to his service in the Persian Gulf.  The Veteran was observed with an appropriate mood and affect.  He did not endorse suicidal or homicidal ideation.  

A prison medical record from November 2009 noted that the Veteran was working on a PTSD workbook.  The Veteran claimed that this exercise was causing him increased PTSD symptoms of anxiety and stress.  Later this month, the Veteran began working on these exercises again.  He was observed as verbal and organized, with an appropriate mood and affect.  He denied suicidal and homicidal ideation and intent.  In another record from this month, the Veteran reported an increase of PTSD-related issues due to his current counseling and the Fort Hood incident.  He was noted as compliant with his medications that reduced his nightmare symptoms.  The Veteran reported that his sleep was good, and that he would sleep from 12:30 a.m. to 8:00 a.m. without having nightmares.  He was observed as having a normal range of affect without mood disorder issues.  He was oriented with a clear sensorium, and had significant insight about his PTSD issues.  He was not suicidal.  He was diagnosed with Axis I PTSD, impulsive disorder, and gambling disorder in remission.

In prison medical records from December 2009, the Veteran reported sporadic PTSD symptoms, and noticed that he experienced symptoms when saw anything regarding war in the media.  He complained that his community service privileges were taken from him for an unknown reason.  He reported that he was sleeping well.  He was observed as having an appropriate mood and affect.  He denied suicidal and homicidal ideation and intent.  In another medical record from this month, the Veteran reported that he since serving in Operation Desert Storm he had a recurrent nightmare of an in-service event.  He had an increased startle reflex, and had difficulty controlling his anger.  He stated that he had a better relationship with his sons' mother after their divorce.  He reported a history of alcohol abuse.  He was observed as having an appropriate mood and affect.  The medical care provider opined that the symptoms the Veteran described did not appear consistent with PTSD.

In a January 2010 prison medical record, the Veteran reported that he continued to do well, and that he felt that he did not need mental health services as much.  He was observed as having an appropriate mood and affect.  He did not endorse suicidal or homicidal ideation or intent.  In a March 2010 private medical record, the Veteran reported good compliance with his medications.  He stated that when he stopped taking his medication, he experienced "weird" nightmares.  It was noted that the Veteran's medications did not stop all nightmares, but made them more tolerable.  He was working out in community service 35 hours a week, which he enjoyed as it kept him busy.  He slept from 11:30 p.m. to 7:00 a.m.  He would exercise three times a week.  The medical care provider noted that the Veteran related in friendly/open manner.  He was observed as having normal range of affect without mood disorder issues.  He was logical, coherent, and did not show symptoms of psychotic features.  He was fully oriented with significant insight about his PTSD issues.  He denied suicidal intent.  He was diagnosed with Axis I PTSD, impulsive disorder, and gambling disorder in remission.  

In a December 2010 statement, the Veteran claimed that his experiences in service lead to years of excessive drinking, and nightmares.  He pushed people away from him, including two wives, other family members, and friends.  He is always hypervigilant in any of his surroundings.  He does not like to go to bed, has trouble sleeping, and frequently wakes up at night.  He wakes up sweating, and was told by roommates that he screams in his sleep.  In the past, he took drugs to prevent sleep. He cannot stand to watch news regarding war. 

In a February 2011 medical record, the Veteran reported that his current treatment did not completely stop his nightmares, but made them more tolerable.  He experienced poor sleep, and would wake up every two to three hours with a nightmare.  The medical care provider noted that the Veteran had no new mental health issues, and did not have thoughts of self-harm.  He was noted as not having issues related to psychosis, mania, hypomania, depression, or anxiety.  The Veteran was diagnosed with PTSD.  In a prison medical record from this month, the Veteran complained of poor sleep.  He wanted to return to taking medications, but was afraid that doing so would prevent him from activities that would shorten his sentence.  He was observed as having an appropriate mood and affect.  The Veteran denied suicidal and/or homicidal ideation or intent. 

In the April 2011 notice of disagreement, the Veteran reported that he was diagnosed with PTSD.  He stated in service that he bagged dead bodies, and that his experiences in service lead to nightmares, night sweats, waking up yelling, and hypervigilance.  He further reported a fear of terrorists within the United States, and worried about how to defend U.S. citizens from same. 

In a May 2011 statement, the Veteran claimed that his experiences in service caused him to have nightmares and to drink excessively.   
 
In a June 2011 prison medical record, the Veteran complained he experienced an increase of PTSD symptoms, especially nightmares.  He believed that this increase was somewhat due to being in close contact with National Guardsmen during a during flood response.  He was observed as having an appropriate mood and affect.  He denied suicidal and homicidal ideation or intent. 

In a July 2011 statement in support of service connection for PTSD, the Veteran stated that the image of a dead body from service was burned into his brain.  He has nightmares, does not like to sleep, and is always looking over his shoulder.  He used drugs and alcohol to sleep.  He constantly worried about terrorist attacks against the United States and himself. 

In a July 2011 statement, the Veteran noted that he visited a VA medical center, and was wrongly diagnosed with attention deficit disorder (ADD) on the basis that the was diagnosed with PTSD while in prison.  He stated that his symptoms caused a change in performance (generally) and panic attacks and anxiety.  These symptoms also lead to the break up of three relationships and his abuse of alcohol and drugs.  

In a July 2011 statement in support of claim, the Veteran claimed that he was on the edge, moody, and almost a "paranoid untrusting" person.  He experienced nightmares and would sweat profusely upon waking.  He had family problems due to his alcohol and drug use.  These problems caused him to lose a wife, and to be separated from his children.   

In the January 2012 VA initial PTSD examination, the Veteran reported that during service his Bradley crew engaged an enemy.  This resulted in one combatant being killed and several others being injured.  He complained of recurrent distressing dreams of this enemy encounter, difficulty falling or staying asleep, irritability/ outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  

The VA examiner noted that the Veteran had a history of alcohol and polysubstance abuse, in addition to the objective symptom of chronic sleep impairment.  The VA examiner observed that the Veteran reported some subjective symptoms that were not reflected in previous evaluations, and were not sufficient for any active psychiatric diagnosis of PTSD.  He concluded that based on the Veteran's medical history and current presentation, the Veteran did not meet full DSM-IV diagnostic criteria for PTSD, or other active psychiatric conditions.

In the April 2012 DRO hearing, the Veteran testified that he was prescribed medication to help with sleep.  He was jumpy around loud noises, and people at his work knew not to grab him by the shoulder.  He had difficulty falling asleep, was a restless sleeper, and had nightmares three to four times a week.  He had a reoccurring nightmare of a dead body he "bagged up" in service.  Prior to incarceration, he would drink alcohol until he "passed out," or would use methamphetamines and cocaine to prevent sleep.  He avoided watching the news, as it sometimes reminded him of service.  He also avoided movies dealing with combat/war.  He was in the work release program, and during construction work the sound of nail guns, or other loud noises, would trigger his PTSD symptoms.  He requested to be moved within the prison, as he could hear a loud banging caused by an air conditioning unit.  He tried to not have anger management issues, but becomes irritable with "young disrespectful" people.  He loses focus when he reads for long periods, and he worked out to relieve stress.  He looked forward to seeing his children once he leaves prison.  He reported that he has a good relationship with his children, and his relationship with their mother improved after he stopped drinking.  He stated that when his ex-wife visits him in prison, she also brings their children. 

In an April 2012 prison medical record, the Veteran complained of regularly occurring, chronic nightmares and flashbacks.  His mood was reasonably stable most of the time.  He becomes frustrated with the prison environment, but otherwise felt that he was doing well.  He denied significant problems or complaints, and reported that his work was going well.  He was observed as reasonably alert, ambulatory, and in no acute distress.  His mood was described as reasonably normal, with a reasonably neutral affect...  He did not show agitation, active psychotic symptoms, thoughts of self-harm, obsessive thoughts, or apparent hypomanic features.  He was diagnosed with Axis I PTSD.

In a June 2012 VA PTSD examination, the Veteran complained that he difficulty falling and staying asleep, was irritable, had outbursts of anger, had difficulty concentrating, was hypervigilant, and had an exaggerated startle response.  He experienced distressing recollections of an in-service event, including dreams.  He tried to avoid thoughts, feelings, and conversations that he associated with this event.  He also avoided activities, places, and people that would arouse recollections of same.  He reported that he had been on work release for the prior four months.  He reported a past history of four DUIs, in addition to polysubstance abuse in 2005. 

The VA examiner noted that the Veteran did not have a diagnosis of PTSD that conformed with the DSM-IV criteria.  He had minimal active symptoms that interfered with his functioning, and, considering his incarcerated status, that his overall function level was good/very good.  The VA examiner noted that the Veteran functioned well on work release, and was asked to return based on his good performance.  He noted that the Veteran had an objective symptom of chronic sleep impairment.  He further noted that the Veteran's alcohol disorder was not currently active as the Veteran was incarcerated.  The VA examiner opined that the Veteran had anxiety disorder not otherwise specified (NOS), as his mental disorder was close to being PTSD.  He concluded that the Veteran's symptoms were not severe enough to either interfere with occupational and social function or require continued medication.  He further noted that he believed that the Veteran will do well out of prison, socially and at work, if he can maintain sobriety. 

In his June 2012 notice of disagreement, the Veteran disagreed with the RO's granting of service connection for anxiety.  The Veteran argued that this diagnosis did not explain his symptoms of nightmares, anger, memory problems, agoraphobia, "job changes," and distancing from friends and family.  

In an August 2012 VA medical record, the Veteran complained of having three nightmares per week.  He was noted as dressed for work, and discussed same.  He reported that he had to change job duties due to loud noises.  He reported that he got along well with his ex-wife.  He was observed as calm, pleasant, and cooperative.  The medical care provider noted that the Veteran appeared relaxed.

In a January 2013 VA primary care noted, after his release from incarceration, the Veteran complained that he experienced stress from frequent nightmares, parenting, and life stressors, in addition to anxiety and moodiness.  He noted that he had family problems.  He did not report having long term depression, but occasionally got down.  He was observed as having no obsessions, delusions, illusions, or hallucinations.  He was assessed with rule out PTSD, and a past history of alcohol problems. 

In a February 2013 VA psychiatry note, the Veteran complained of having nightmares three to four times a week, middle insomnia, and late insomnia.  He would wake up every night, had a low energy level, and had difficulties concentrating.  He rarely had panic attacks, but had intrusive memories (when triggered), and an exaggerated startle response.  He was hypervigilant in crowds of people, and was irritable.  He reported being released from prison two weeks ago, and currently had a construction job.  He was observed as alert, pleasant, and cooperative.  His affect was constricted, and his mood was neutral.  He denies hallucinations and suicidal and homicidal ideation and intent.  He denied a history of suicide attempt.  He denied psychotic symptoms.  He was grossly oriented to person, place, and time.  He had good immediate, recent, and remote memory, as well as good concentration.  His insight and judgment were intact.  He was assessed with PTSD, alcohol dependence in full sustained remission, a history of polysubstance abuse, a history of pathological gambling, and a history of ADHD.

In a February 2013 VA mental health note, the Veteran reported that his medication assisted with his nightmares, but they still occurred two to three times a week for the last five weeks.  He had six uninterrupted hours of sleep a night.  He sometimes felt depressed, but this does not last longer than two days.  He reported that he feels "jumpy," and was noted to endorse other PTSD symptoms.  He reported some stress related to his teenaged children.  He has a construction job, and denied difficulty at work.  He has friends and likes to going to the gym.  He was observed as pleasant and cooperative.  His mood was euthymic, with a congruent and appropriate affect.  He denied suicidal and homicidal ideation and intent.  He denied psychotic manifestations. His was alert and fully oriented.  He was assessed with PTSD, alcohol dependence in full sustained remission, a history of polysubstance abuse, a history of pathological gambling, and a history of ADHD. 

In a May 2013 VA mental health note, the Veteran reported that his mood was fine.  He denied hopelessness/worthlessness.  He felt irritated at work, and made efforts to visit his girlfriend and children on the weekends.  He drank a couple beers every two weeks.  He enjoyed going to the gym, and complained that he continued to have PTSD symptoms.  He was observed as having a full affect with a mood that was congruent and appropriate.  He denied suicidal and homicidal ideation and intent, and denied psychotic manifestations.  He was alert and fully oriented.  He was assessed with PTSD, alcohol dependence in partial remission, a history of polysubstance abuse, in full, sustained remission, a history of pathological gambling in full sustain remission, and ADHD.  In a VA psychiatry note from this month, the Veteran complained that he had not been able to sleep due to nightmares.  He continued to be easily angered, and usually felt irritated in crowds.  He felt stressed due to his work and dealing with his teenaged sons.  He ranked his mood a five out of ten, with ten being the best.  He denied suicidal and homicidal ideation and intent, and denied alcohol and drug use.  He was assessed with PTSD, alcohol dependence in full sustained remission, a history of polysubstance abuse, a history of pathological gambling, and a history of ADHD. 

In an August 2013 VA mental health note the Veteran reported that he was doing adequately well.  He complained of stress related to having teenage boys and his job.  He denied having acute life stressors, and reported that his anger has slowly improved over the last five years.  He additionally complained of anxiety that lead to hypervigilance and nightmares about his combat experience in service.  His sleep was poor, but improved due to his medication.  He denied flashbacks, psychosis, and mania.  He continued to drink alcohol once every few weeks.  He was observed as having a cooperative and pleasant attitude.  His mood was anxious, and his affect was congruent within the normal range.  He denied suicidal and homicidal ideation and intent.  He also denied hallucinations.  His thought process was logical and goal oriented.  He was fully oriented, and his cognition and memory were grossly intact.  His concentration, attention span, judgment, and insight were fair.  He was assessed, in part, with PTSD and alcohol dependence in partial sustained remission.

In a September 2013 VA medical record, the Veteran complained of having a stressful job in sales, and raising two teenage boys.  He reported that his girlfriend told him that he is hypervigilant.  He felt anxious, but noted that his mood is as good as it can be.  He complained about his insomnia and dreams. He was diagnosed with alcohol dependence, and assessed with anxiety.  In a November 2013 VA ambulatory care note, the Veteran denied depression, mood changes, and anxiety.  He reported that he does have nightmares on occasion.  He is able to fall asleep so long as he is tired enough, but wakes up on occasion.  He was usually able to fall back asleep after he woke up due to a sleep disturbance.

In a December 2013 VA mental health note, the Veteran complained that his irritability had slightly increased, but there was no change to his level of anxiety.  He reported that he had "bad" sleep the last few days.  He woke up three times the night before and had trouble falling asleep again.  This was attributed to his PTSD-related nightmares.  He denied any recent symptoms of mania or psychosis.  He drank alcohol two to three times a week, with two to three beers each time. His stressors were the raising of his teenage boys and his job.  He was observed to have a cooperative and pleasant attitude, with an irritable mood.  He denied suicidal and homicidal ideation and intent.  He denied having hallucinations.  His thought process was logical and goal oriented.  He was fully oriented, and his cognition and memory was grossly intact.  His concentration and attention span were fair, and his judgment and insight were poor.  He was diagnosed with PTSD, alcohol use disorder and gambling disorder.

In a January 2014 VA mental health note, the Veteran reported that his medications helped with his sleep.  He had no change to his low frustration tolerance and irritability.  He denied having a significant depressed mood or anxiety.  He woke up at 1:00 a.m. and 4:00 a.m., and he continued to have nightmares.  He denied having recent symptoms of mania or psychosis.  He drank alcohol two to three times a week, and consumed two to three beers per time.  His stressors included his relationship with his girlfriend, raising his children, and his job.  He was observed as having a cooperative and pleasant attitude.  His mood was good and his affect was congruent within the normal range.  He denied suicidal ideation and intent, as well as hallucinations.  He was awake, alert, and oriented.  His memory was grossly intact.  His concentration, attention span, judgment, and insight were fair.  He was assessed with PTSD, and alcohol use disorder, in full sustained remission since April 2014.

In a March 2014 VA mental health note, the Veteran reported that every so often he "snaps" for no reason.  He has nightmares a few times per week.  He has middle insomnia, but his medication improved his initial insomnia.  He was trying to quit cigarettes with his girlfriend.  His stressors were his job, which could become hectic, and his children.  He reported that his children misbehave, but they have recently have been better and that their relationship is going well.  He denied having a depressed mood, but continued to be irritable.  He was observed as having a cooperative and pleasant attitude.  His mood was good and his affect was congruent within the normal range.  He denied suicidal ideation and intent, as well as hallucinations.  He was awake, alert, and oriented.  His memory was grossly intact. His concentration, attention span, judgment, and insight were fair.  He was noted as being stable.  He was assessed with PTSD and alcohol use disorder.

In April 2014, the Veteran filled out a VA mental health diagnostic study self-assessment.  In this assessment he responded generally with pre-determined answers as to his encounters and occurrences within the last 30 days.  He reported difficulty sleeping one to three nights.  He felt anxious, depressed, angry, or very upset throughout most of the day for one to three days.  He spent 16 to 30 days working, at school, or doing volunteer work.  He was slightly bothered by arguments or with problems getting along with any family or friends.  He spent 16 to 30 days contacting and/or spending time with family or friends who were supportive of his recovery.  

In May 2014 VA alcohol treatment note, the Veteran reported a good relationship with his father, and a poor one with his mother.  He noted that he has a girlfriend and two children.  He did not consider his relationship with his ex-wife as close, but considered it good.  He reported that he was currently working.  In a VA mental health note from this month, the Veteran reported that he obtained a DUI.  He had not been living with his girlfriend since the DUI, but they are trying to make the relationship work.  He felt like his medications improved his anxiety and irritability.  He denied significant depression.  He had nightmares that woke him up about three times a week.  He was observed as having a pleasant and cooperative attitude.  He reported that his mood was "better," and his affect was congruent and within the normal range. He denied suicidal ideation and intent.  He was awake, alert, and oriented.  His memory was grossly intact.  His concentration and attention span were good, and his judgment and insight were fair.  He was assessed with PTSD, and alcohol use disorder.

In a June 2014 VA psychiatry note, the Veteran reported stressors of moving back in with his girlfriend.  He complained of sleeping difficulty, nightmares, and hypervigilance.  He reported that he has continued improvement of his symptoms due to his medications.  He went to bed at 10:00 p.m., but often cannot fall asleep until 11:00 or 11:30 p.m.  He stated that his PTSD was a four to five out of ten, with a ten being the worst.  He was observed with a pleasant and cooperative attitude.  He mood was snappy late in the day, and his affect was euthymic and within normal range.  He denied suicidal ideation and intent.  He was awake, alert, and oriented. His memory was grossly intact.  His concentration and attention span were good, and his judgment and insight were fair.  He was assessed with PTSD, and alcohol use disorder.  In an August 2014 psychiatry note, the Veteran was reported of experiencing the same and/or substantially similar symptoms as above.  He was observed with a pleasant and cooperative attitude.  His mood was "pretty good," and his affect was congruent and within the normal range.  He denied suicidal ideation and intent, as well as hallucinations.  He was awake, alert, and oriented.  His memory was grossly intact.  His concentration, attention span, judgment, and insight were fair.  He was assessed with PTSD, and alcohol use disorder, in partial sustained remission since April 2014.

In an October 2014 VA mental health note, the Veteran complained that he continued to have nightmares, sleep problems, and hypervigilance.  He noted continued improvement of his sleep-related symptoms with medications.  He reported that his current PTSD symptoms were a three out of ten with ten being the worst.  He was observed as having a cooperative and pleasant attitude.  His mood was good, and his affect was congruent and within the normal range.  He denied suicidal ideation and intent, as well as and hallucinations.  He was awake, alert, and oriented.  His memory was grossly intact.  His concentration, attention span, judgment, and insight were fair.  He was assessed with PTSD, and alcohol use disorder, in partial sustained remission since April 2014.  In November 2014, the Veteran expressed the similar issues, and was observed similarly.  He noted during this visit that his PTSD symptoms were a five out of ten.  In January 2015, the Veteran expressed similar issues as in October 2014, and was observed similarly.  He additionally complained that he experienced nightmares twice a week, with otherwise improving sleep symptoms.  He noted that his PTSD symptoms were a four out of ten.  In February 2015, the Veteran expressed similar issues as in October 2014, and was observed similarly.  He noted that his PTSD symptoms were a two out of ten.  In April 2015, the Veteran expressed similar issues as in October 2014, and was observed similarly.  He noted that his PTSD symptoms were a four out of ten.

In the May 2015 VA PTSD examination, the Veteran complained that he had symptoms of occasional depressed mood, sleep impairment, impaired concentration, irritability, occasional anxiety, irrational fears, nightmares, excessive spending, hyperactivity, substance use, gambling, suspiciousness, and memory impairment.  He still had nightmares, but due to his medications they were not as frequent or vivid.  He reported that he has been in a two year relationship with a VA behavioral health specialist, and she understood his struggles.  He engaged in social activities, and enjoyed biking, golfing, and going to the gym.  He no longer socialized with former "using" peers.  He socialized with his girlfriend's friends.  He reported working as car salesman for the last two years, and denied any current employment issues. 

The VA examiner noted that the Veteran was previously diagnosed with anxiety disorder, but had been receiving treatment for PTSD symptoms.  He noted that the Veteran's symptoms seemed more consistent with a diagnosis of PTSD.  As such, the VA examiner diagnosed the Veteran with PTSD.  He noted that the Veteran was also diagnosed with alcohol and gambling disorders, and concluded that it was not possible to determine what portion of each of the Veteran's symptoms were attributable to each diagnosis due to significant overlap.  He noted that the diagnoses alcohol and gambling disorders were secondary to the Veteran's PTSD.  He found that the Veteran's PTSD caused depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effect work and social relationships, impaired impulse control, and unprovoked irritability with periods of violence.  His mood euthymic with congruent affect.  He denied suicidal and homicidal ideation and intent.  His impulse control was fair, and his insight was good.  His short-term and long-term memory appeared intact.  His attention was good, and his concentration appeared to be slightly impaired.  He concluded that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medications.  He was given a GAF score of 63 for his PTSD. 

In a March 2016 VA mental health note, the Veteran complained about being frustrated with some people, and with some of the things he had to listen to.  He reported that his irritability was much improved.  He still had nightmares, but slept better.  His nightmare symptoms were better than before.  He noted that his wife helped him stop drinking alcohol in excess.  

In VA records from June 2016, the Veteran generally complained that his psychological disorders were causing difficulties, and affected his relationship with his wife.  He claimed that his son was in jail, and this also caused difficulties with that relationship.  He was reported as having a stable mood, and continued difficulty with initial insomnia.  His mood was "I fell well," and he had an appropriate affect.  He denied hallucinations, in addition to suicidal and homicidal ideation and intent.  His insight was fair and his cognition grossly intact.

In a June 2016 VA PTSD note, the Veteran complained about chronic PTSD symptoms including intrusive thoughts, nightmares, distress, and responsive psychophysiological reactivity.  He avoided thoughts, emotions, and situations that reminded him of his traumatic experiences.  He had persistent negative beliefs about others, and the safety of the world.  He was anxious, had survivor's guilt, and experienced decreased interest in activities he previously enjoyed.  He had feelings of detachment, and had difficulty experiencing positive emotions.  He was hypervigilant, had an exaggerated startle response, had difficulty concentrating, and had difficulties falling and staying asleep.  He reported symptoms that were consistent with depression, but the medical provider opined that these symptoms could be attributed to PTSD.  He denied suicidal thoughts, and denied symptoms of mania.

In VA medical records from September 2016, the Veteran complained of initial insomnia and anxiety.  His mood was observed as "ok" or feeling well, and he had a full or appropriate affect.  His thought processes appeared logical and goal-directed without evidence of hallucinations or thought disorder.  He denied suicidal and homicidal ideation and intent.  His insight and cognition were fair.  He was diagnosed with PTSD, generalized anxiety disorder, and alcohol use disorder. 

In a January 2017 VA mental health note, the Veteran's chief complaint was his PTSD symptoms.  He sought treatment for reoccurring symptoms of avoidance, hyperarousal, and cognitive and emotional symptoms.  In a February 2017 PTSD note, the Veteran advised the medical care provider that he did not want to continue with treatment.  He was observed as alert, oriented, pleasant, and cooperative. His mood was anxious with a restricted range of affect.  His thought process was logical and goal oriented without evidence of hallucinations.  He denied suicidal and homicidal ideation and intent.  .

In an April 2017 VA mental health note, the Veteran complained of an infrequent, mild irritable mood that he associated with his back pain.  His sleep improved since he began using an over the counter sleep aid.  He denied significant symptoms of depression.  The medical care provider considered discharging the Veteran as he had not been seen in approximately seven months, and that the Veteran admitted that he is currently stable.  The Veteran was reported as receptive to the medical provider's suggestion.  His mood was observed as okay, but that he became irritable at times, and he had a full range of affect.  He did not endorse hallucinations or delusions, and denied homicidal and suicidal ideations or intent.  His insight was fair, and his cognition was grossly intact. 

III. Analysis

Upon review of the foregoing, the Board finds that the Veteran's disability picture throughout the appeal period more closely approximates a 50 percent disability rating for his service-connected acquired psychiatric disorder.  The Board notes that it has considered all the Veteran's psychiatric manifestations in the aggregate as the medical evidence noted above reveals that his psychiatric manifestations cannot be separated.  Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran is noted to have relationships with his father, wife, ex-wife, and children.  He had friends that he interacted with, and he partook in social activities.  From the record, the Veteran appeared to be working on a constant basis, moving from construction to car sales, and made general comments casually relating stress and work.  His memory and cognition were reported by medical care providers as intact, and he was not shown to have psychotic or manic symptoms.  His insight and judgment were mostly noted as fair, and at one time poor.  He was consistently noted as fully oriented.  He was noted to as irritable and hypervigilant, but the record shows that the Veteran's PTSD symptoms improved with medication, and that he was compliant with his treatment.  The record is silent for any violent acts or outbursts, although the Veteran reported during the appeal period that he was convicted of a DUI.  However, the record indicated that this only occurred once, and that he was able to resolve this event's negative effects on his significant other.  While the Veteran has consistently reported sleep disturbances, insomnia, and nightmares, these symptoms do not more nearly approximate a higher rating of 70 percent, or more.   

A higher disability rating is not warranted as the preponderance of the evidence does not demonstrate that the Veteran's disability picture more closely approximates occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood or total occupational and social impairment.  The Veteran's symptoms are not consistent with the types and severity of those listed in the criteria for a 70 percent, or higher, disability rating.  He has not been found to have suicidal and homicidal ideation related to his acquired psychiatric disorder.  He did not endorse a history of suicide attempt, and did not endorse experiencing hallucinations.  He has never reported obsessional rituals.  His speech has consistently been described as normal and logical.  The record is silent for reports of impaired impulse control, other than within the May 2015 VA PTSD examination, where the VA examiner clarified that the Veteran's impulse control was fair.  He was noted as having an appropriate appearance, and was noted at worst as having fair hygiene.  He was consistently noted as fully oriented.  The record does not show that the Veteran isolated himself, and that he has effective relationships with his family and others, and worked in retail as well as cooperative environments. 

For the foregoing reasons, the Board finds that the evidence establishes that a disability rating in excess of 50 percent is not warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-8 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

IV. Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the evidentiary record does not show any manifestation of, or functional impairment due to, an acquired psychiatric disorder that is not encompassed by the schedular criteria.  The Veteran has indicated he has symptoms of nightmares, sleep disturbances, hypervigilance, and irritability.  The Board notes that these symptoms are encompassed by the schedular criteria and such contention does not indicate an exceptional or unusual disability picture.  In light of the foregoing, the Board finds that the schedular criteria clearly encompasses the symptoms and impairment shown, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111 (2008).

V. 
Total Disability Based on Individual Unemployability

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: 1) submits evidence of a medical disability; 2) makes a claim for the highest rating possible; and 3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  While the Veteran has fulfilled the first two prongs of Roberson, he has not claimed, and the record does not show, that he has been unemployed during the appeal record.  [VA regulations prohibit the assignment of a TDIU which would first become effective while a veteran is incarcerated in a Federal, State or local penal institution for conviction of a felony, shall not be assigned during such period of incarceration.  38 C.F.R. § 3.341(b)].  Further, there are no medical records or any other evidence that indicate the Veteran is unable to sustain gainful employment due to his acquired psychiatric disorder.  Therefore, TDIU is not raised by the current record, and further consideration is not warranted.


ORDER

Entitlement to an evaluation in excess of 50 percent for service-connected PTSD is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


